DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Uchida et al. (US 7,796,662) and Shimizu et al. (US 2005/0123014) hereafter Uchida et al. ‘662 and Shimizu et al. ‘014 are cited as pertinent prior art.

Uchida et al. ‘662 shows and discloses a vertical-cavity surface-emitting laser (Fig 4, 6) comprising: a base reflective element (Fig 4, 6: 502/602); a gain element (Fig 4, 6: Col 10: 1-5 active/ 505 gain layer or not shown); a current-injection reflective element (Fig 4, 6: 510/608 electrode current injection to reflective element 504/604), wherein the current-injection reflective element comprises a first portion of a first distributed Bragg reflector (DBR) (Fig 4, 6: 504/604), wherein the current-injection reflective element includes a current-injection aperture having a first diameter (Fig 4, 6: 508/698/699), wherein the gain element  is disposed between the base reflective element and the current-injection reflective element (Fig 4, 6: active/ 505 gain layer or not shown between base reflective 502/602), and wherein at least a portion of the current-injection element has a second diameter that is greater than the first diameter (Fig 4, 6: side/ second diameter is greater than center/first diameter 508/698/699 ); an electrode electrically coupled to the current-injection reflective element such that current passing though the electrode into the current-injection reflective element passes into the gain element via the current-injection aperture (Fig 4, 6: an electrode 510/608 electrically coupled to the current injection reflective element 504/604 such that current passing through ).

Shimizu et al. ‘014 of analogous art shows and discloses a vertical-cavity surface-emitting laser (Fig 1, 10-16) comprising: a base reflective element (Fig 1: 12); a gain element (Fig 1: 32 gain layer); a current-injection reflective element, wherein the current-injection reflective element comprises a first portion of a first distributed Bragg reflector (DBR) wherein the current-injection reflective element includes a current-injection aperture having a first diameter (Fig 1: 15), wherein the gain element  is disposed between the base reflective element and the current-injection reflective element (Fig 1: gain layer 32 between base reflective element 12 and the current injection reflective element 16), and wherein at least a portion of the current-injection element has a second diameter that is greater than the first diameter (Fig 1: second diameter/ side peripheral is greater than center/first diameter 15); an electrode electrically coupled to the current-injection reflective element such that current passing though the electrode into the current-injection reflective element passes into the gain element via the current-injection aperture (Fig 1: an electrode 18 electrically coupled to the current injection reflective element 12 such that current passing through ).

The references fail to teach a mode-selective reflective element , wherein the mode-selective reflective element comprises a second portion of the first DBR, wherein the mode-selective reflective element includes a mode-selective aperture having a third diameter that is less than the first diameter, wherein the current-injection reflective element is disposed between the gain element and the mode-selective reflective element, and wherein at least a portion of the mode-selective reflective element has a fourth diameter that is greater than the third diameter

Similarly with respect to claim 16, the references fail to teach in conjunction to a  method for fabricating a vertical-cavity surface-emitting laser comprising a mode-selective reflective mesa having a first diameter from a substrate having a base reflective element; a gain element; a first upper reflective element having a first thickness, wherein the first upper reflective element comprises at least one layer-pair of a distributed Bragg reflector (DBR) having a first composition, and wherein the gain element is disposed within the substrate between the base reflective element and the first upper reflective element; and a second upper reflective element, wherein the second upper reflective element comprises at least one layer-pair of a DBR having a second composition that differs from the first composition, and wherein the second upper reflective element is disposed within the substrate between the gain element and the first upper reflective element; wherein forming the mode-selective reflective mesa from the substrate comprises etching at least a portion of the substrate to a depth less than the first thickness; forming, in the mode-selective mesa via lateral oxidation at a first temperature, a mode-selective aperture having a second diameter that is less than the first diameter; forming a current-injection reflective mesa having a third diameter from the substrate, wherein the third diameter is greater than the first diameter, and wherein forming the current-injection reflective mesa from the substrate comprises etching at least a portion of the substrate to a depth greater than the first thickness; and forming, in the current-injection mesa via lateral oxidation at a second temperature, a current injection aperture having a fourth diameter that is less than the third diameter and that is greater than the second diameter.

Claims 2-15, 17-20 are also allowable as they directly depend on claims 1, and 16.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.